Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	HU (CN 1075552 A, 1993-08-25, G01R 27/20) describes detecting instrument of the grounding resistance value of grounding device, grounding megger test. The mainly Beijing meter produced by ZC-8, which uses current-voltage method to measure, the device uses the hand generator generates alternating current for testing. the alternating current of the measured alternating voltage resistance is generated by the potential testing pole retrieval table, then with the same current balance transformer of the alternating voltage, using phase sensitive detection principle, by adjusting magneto-electric current meter pointer balanced manner, the shaking reads measurement result from the indication scale, due to the influence of the pointer view different inclination meter and balance observation and operator rocking table, to make the measurement reading value has big error. especially when the test area has the largest accumulated error stray ground current, and the auxiliary grounding resistance testing is changed, it will seriously affect the accuracy of the measuring result, in which case the 
The technical solution of the invention is, wherein, it adopts the power supply circuit, the square wave alternating pulse constant current source, a high resistance input buffer, a band stop filter switch synchronization detector, a low pass filter, and an A/D converter. the power supply circuit is connected with the multi-value DC voltage stabilizing source, multi-value DC voltage stabilizing source and multi-pulse voltage source and a square wave alternating pulse constant current source, high resistance input buffer and the band rejection filter and detector, detector and A/D converter, band-stop filter synchronization detector connected with the switch. f. oscillator are respectively connected with the multi-pulse voltage source and a switch synchronous detector, synchronous detector is connected with the low pass filter, the low-pass filter is connected with the A/D converter, the A/D converter is connected with the display. the input end of the high resistance input buffer with potential probe.
The basic idea of the invention is injecting test current into the ground through the measured grounding device from one current electrode, the test current has an alternating pulse current of fixed frequency, and then returns to the measuring device of the invention from another electrode. Because the current flowing through the measured grounding device of grounding resistor will generate the corresponding alternating pulse voltage, the voltage measuring device is 

GAO (CN 205365894 U, 2016-07-06, B62K 3/00) describes a kind of electric motor car balance one scooter, wherein comprises the first foot pad (1), the second foot pad (26), the first indicator light lens (2), the second indicator light lens (27), the first upper shell cover (3), the second upper shell cover (28), the first light-emitting ring (4), the second light-emitting ring (29), the first foot pad bracket (5), the second foot pad bracket (30), the first cell working lamp (6), the second battery working lamp (31), the first framework (7), the second framework (32), and shaft ring piece (8), the first balance induction bracket (9), the second balance induction bracket (33), a skeleton of shaft cylinder (10), a middle shaft (11), the first card (12), the second card (35), main control board (13), the first electric machine bracket (14), the second electric machine bracket (39), the first electric machine (15), the second electric machine (40), the first electric machine 

GAO (CN 105730576 A, 2016-07-06, B 62 K 11/007) describes an electric balance scooter, which comprises foot, indicator light lens, upper shell cover, luminous ring, foot pad holder, battery working light, framework, axis of ring piece, balance induction bracket, framework and cylinder shaft, a middle shaft, a card spring, controlling main plate, motor bracket, motor, motor pressing block, balance, power source switch, charging interface, a loudspeaker, a front lamp cover, front light, back light, back lamp cover, lower shell cover, battery box, lamp circuit board, blue tooth module, battery. The electric balance scooter of the invention uses the intelligent control board for carrying out control scooter, suitable operation, internal structure reasonable design, small loss, external design of each series working indicator light and convenient user operation of related part, and set up of the tooth, a sound and induction control module, 

WEI (CN 108693019 A, 2018-10-23, G 01 N 3/00) describes a water-heat-force coupling effect of subgrade dynamic response test method, comprising: S11, connected to the data collecting device, the data transmission line and data collecting box connection. through the electric connecting line connects the data collecting box and a connected work station, connecting the line to the electro-hydraulic servo controller and a workstation connected through data collecting frequency of the operating parameter and control data collecting box S12, opening the data collecting device: starting station, set data collecting box via a workstation, the collected data comprises the whole displacement path substrate, layering the displacement, acceleration, dynamic pressure and moisture content change data and pressure chamber, first insulation chamber, a second heat preservation chamber, the gas pressure data in third heat preservation chamber, S13. consolidation stable path substrate: using work station is set working parameter of the electro-hydraulic servo controller, controlling hydraulic power machine applying axially fixed load path substrate according to work parameters, and using the air supply pressure of the first precise pressure regulating valve and the second precise pressure adjusting gas supply station, wherein the fixed path matrix generated in the process of draining and exhausting through is connected with bottom of the base powder fine sand layer water outlet pipe and a 

Hyde (US 20150279171 A1) describes a semiconductor-transistor-based system, comprising: one or more electronically-outputting-electronic-semiconductor-transistor-voltage-level-based-state-machine-assisted-user-menu-selection-display-associated-with-electronic-semiconductor-transistor-voltage-level-based- state-machine-assisted-collection-of-user-physiological-information,-associated-with-electronic-semiconductor-transistor-voltage-level-based-state-machine-assisted-collection-of-user-conduct-information,-and-associated- with-electronic-

LIU (CN 205450198 U, 2016-08-10, G01R 31/28) describes a kind of one thick film mixed integrated circuit tester, comprising monitoring device and detection device, wherein the monitoring device comprises main machine and main machine and connected with the display, the inner main machine with monitoring module, the monitoring mode group comprises single chip machine control module and single chip machine control module and connected with the high precision frequency measurement module, pressure measuring flow module, data collecting circuit module, keyboard input module, display module and power source module, the single chip machine control module of 8155 single chip, 74LS373 address latch, program storage EPROM2764 and data storage RAM6264 one, the high precision frequency measurement module comprises earlier stage processing circuit, frequency dividing circuit, one of D trigger, a clamp and isolation circuit, the isolation circuit is set with in between PA and PB port of 8155 single chip machine, when locking clamp for clamping core for core chip and the first pin and clamp of the first feet; the pressure test module comprises flow / D converter, measuring amplifier, a multi-path switch MUX, instrument amplifier AD524, sample resistance, power amplifier UA759, voltage follower device pin and the input resistor, the A/D converter, the measurement amplifier, a multi-path switch MUX after in series connecting instrument amplifier one end AD524 of the instrument amplifier AD524 and the other two end 

HOGENDOORN (US 20180024535 A1) describes a system for monitoring a plurality of events in a manufacturing facility, the system comprising:a plurality of monitoring devices, each of the monitoring devices obtains data regarding a selected one of the events; anda reporting device that receives the data obtained by the monitoring devices and provides a report regarding the monitored events, the report including information regarding at least one characteristic of each of the monitored events, the information in the report being dynamically updated to provide a real time indication of the characteristics of the monitored events, the real time indications being presented in respective cells of the report, wherein:a first set of the cells provides at least one indication of a machine or equipment involved in at least one of the monitored events,a second set of the cells provides an indication of a status of a machine or equipment having an indication in the first set of the cells,a third set of the cells provides an indication of a total run time for a machine or equipment having an indication in the first set of cells,a fourth set of the cells provides an indication of a number of cycles performed by a machine or equipment having an indication in the first set of cells,at least one of the monitoring devices includes a housing mounted in a selected location relative to a selected machine,the at least one of the monitoring devices includes a memory and a processor in the housing,the at least one of the monitoring devices includes a plurality of user-defined inputs embedded in the memory or 

FAVARO (CA 2911885 A1, 2016-05-11, G 07 C 3/005) describes a system for monitoring productivity, comprising: a detector including a sensor configured to detect at least one electrical characteristic a transmitter for communicating an indication of the detected electrical characteristic to another device, and a clip configured to position the detector near a selected portion of a machine where the sensor can detect the at least one electrical characteristic; and a user interface including a receiver for receiving the indication of the detected electrical characteristic a processor that generates an output based on the received indication, and a display that is configured to show a visual representation of value added activity information based the processor output, wherein the clip comprises a clamping mechanism that includes at least two clamping members that are moveable between an open position and a closed position.

HOGENDOORN (US 20150066164 A1) describes the method includes dynamically updating the information of the report to provide a real time indication of the characteristics of the monitored events, and presenting the real time indications in respective cells of the report. The different monitoring devices 

Phillips (US 2009/0312968 A1) describes an electrical power supply consumption feedback system including a current transducer configured to be attached externally to a mains power supply cable providing a mains power supply to said building to measure a current of said mains power supply, a voltage measurement system configured to measure within said building a voltage of said mains power supply, a system controller coupled to said voltage measurement system and to said current transducer and having a system controller wireless interface, at least one of said current transducer and said voltage measurement system having a complementary wireless interface and being coupled to said system controller via the wireless interface, and wherein said system controller is configured to calculate a power consumption of said building from said measured current and voltage; and a display coupled to said system controller to display a visual indication of said calculated power consumption.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. GASKEY,DAVID. on August 18, 2021.
The application has been amended as follows: 

Add drawing figure 7 (see attachment).

Allowable Subject Matter
3.	Claims 1-17 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method of monitoring value added activity, comprising: displaying a visual representation of value added activity information based the indication, wherein the value added 
corresponds to a human operator performance that is distinct from machine performance during the manufacturing or assembly process. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-17 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
August 18, 2021